DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10) in the reply filed on 01/29/2021 is acknowledged. Claims 11- 15 (drawn to Invention II) and claims 16-20 (drawn to Invention III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of Invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of Species 1 (Fig. 3 and Fig. 7b) in the interview with the Attorney for Applicant on 02/09/2021 is acknowledged. The details of the interview are described in the Interview Summary on file. Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
	Claims 1-20 are pending in the application. Claims 11-20 are withdrawn as being drawn to nonelected Groups of Invention; claims 5-7 are withdrawn as being drawn to nonelected Species. 
Claims 1-4 and 8-10 are under examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims that depend directly or indirectly from the independent claim (claim 1) are also rejected due to said dependency. 
Claim 1 is drawn to a method of determining a correspondence between frames of a set of medical image data, which does fall under the statutory categories of invention. However, the claim recites “receiving first data representing a first image frame acquired without contrast medium;” “receiving second data representing a second image frame acquired with contrast medium;” and “determining a position of a feature of a medical device in the second image frame at least partly on the basis of a position of the feature determined from the first image frame.” The limitations recited in claim 1 above set forth the abstract idea, as these steps are not required to be performed by a computer processor, per se, and thus also read on mental activity since they are relying on a user analysis and a decision made based on viewing medical images with and without contrast. 
This judicial exception is not integrated into a practical application because these claims limitations are similar to concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work. For example, one could reasonably receive data representing both an image frame acquired without contrast and an image frame acquired with contrast, and subsequently determine a position of a feature of a medical device in each of those image 
Analyzing the claim as a whole for an inventive concept, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps for receiving image frames with and without contrast and determining a position of a feature in the image frames, both when considered separately and in combination, amount to nothing more than well-understood data analysis steps. In other words, the claim does not recite any steps for using the information produced by the abstract idea to generate an effect outside of a computer (i.e., a real-world practical application of the data generated). The claim also does not purport to provide any “improvement” to the technology, which weighs against patentability. Viewing all the additional claim limitations individually, or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea. 
	Claims 2-4 and 8-10 depend directly or indirectly from claim 1, and therefore these dependent claims rely upon the same abstract idea as the independent claim, as set forth above. Additionally, the dependent claims do nothing more than further limit the specificity of the abstract idea, and do no remedy the patentability issues described above. For example, specifically regarding the dependent claim 3, the limitation recited “wherein the position of the feature in the second image frame is determined at least partly on the basis of a position of one or more anatomical features determined in both the first image frame and the second image frame” relies on the same abstract idea, and does not add significantly more to that idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klaiman et al. (WO 2015/173821 A1, hereinafter "Klaiman") in view of Zhang et al. (US 2008/0275335 A1, hereinafter "Zhang").
Regarding claim 1, Klaiman discloses: 
a method of determining a correspondence between frames of a set of medical image data ("processor determines a correspondence between a portion of the roadmap pathway and a curve within the score image" Klaiman: Pg. 4, lines 20-21),
the set of medical image data comprising at least one frame (“image frame” Klaiman: Pg. 26, line 11) acquired without contrast medium ("set of extraluminal images is acquired … in an absence of contrast agent within the lumen" Klaiman: Pg. 51, lines 22-24)
and at least one frame (“image frame” Klaiman: Pg. 26, line 11) acquired with contrast medium ("set of extraluminal images is acquired in a presence of contrast agent within the lumen" Klaiman: Pg. 51, lines 22-23),
the method ("a method for use with an image that contains an object" Klaiman: Pg. 5, line 25) comprising:
receiving first data representing a first image frame acquired without contrast medium ("image is acquired in the absence of contrast agent within the lumen" Klaiman: Pg. 52, lines 29-30);
receiving second data representing a second image frame acquired with contrast medium ("in the image, contrast agent highlights the lumen" Klaiman: Pg. 52, line 2).
Klaiman remains silent on the explicit disclosure of: 
determining a position of a feature of a medical device in the second image frame at least partly on the basis of a position of the feature determined from the first image frame.
However, in a similar invention in the same field of endeavor, Zhang teaches: 

	In Zhang’s invention, the position of a feature of a medical device (coronary guidewire) in the second image frame (contrast enhanced fluoroscopic images) is determined at least partly on the basis of a position of the feature determined in the first image frame (previous frame, or non-contrast enhanced fluoroscopic images). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of object identification disclosed by Klaiman, by including the determination of a position of a coronary guidewire as taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification because "methods and apparatus are required to reduce the quantity of contrast agent used during coronary angioplasties," as well as other procedures that utilize intra-operative imaging (Zhang: [0005]). 

	Regarding claim 2, Klaiman discloses: 
wherein the position of the feature in the second image frame (“image frame” Klaiman: Pg. 26, line 11; "in order to determine whether a given pixel corresponds to a portion of an object, a rotationally invariant region is sampled around the pixel, and machine learning classifying is applied to the rotationally invariant region, as described hereinbelow. For example, one or more of the following machine learning techniques may be used: Support Vector Machine (SVM), Deep Believe Networks, 

Regarding claim 3, the combination of Klaiman and Zhang discloses: 
The method according to claim 1, as described above. 
Klaiman remains silent on the explicit disclosure of: 
wherein the position of the feature in the second image frame is determined at least partly on the basis of a position of one or more anatomical features determined in both the first image frame and the second image frame.
However, in a similar invention in the same field of endeavor, Zhang teaches: 
wherein the position of the feature in the second image frame is determined (“location of guidewire 402 (e.g., an image of localized guidewire 402) may be obtained” Zhang: [0031]) at least partly on the basis of a position of one or more anatomical features determined in both the first image frame ("non-contrast-enhanced image (e.g., image 600) is modified based on the locations of the vessel boundaries 
	In Zhang’s invention, Fig. 6 depicts a non-contrast-enhanced image containing a vessel. The non-contrast-enhanced image is then modified based on the locations of the vessel boundaries 302a-d, which come from the contrast enhanced image ("image delineating the boundaries 302a, 302b, 302c, 302d ... of vessels in a contrasted image (e.g., contrast enhanced image 200)" Zhang: [0030]). Thus, Zhang teaches that the position of the feature (guidewire) is determined at least partly on the basis of the positions of anatomical features (vessels) in both contrast-enhanced and non-contrast-enhanced image frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of object identification disclosed by Klaiman, by including the determination of a position of a coronary guidewire as taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification because "methods and apparatus are required to reduce the quantity of contrast agent used during coronary angioplasties," as well as other procedures that utilize intra-operative imaging (Zhang: [0005]). 

Regarding claims 8-10, Klaiman discloses: 
wherein the first image frame is a frame corresponding to an earliest period in the set of image data ("the first extraluminal image (or the first set of extraluminal images) is acquired in the absence of contrast agent within the lumen" Klaiman: Pg. 52, lines 29-30);
wherein the set of medical image data represents a medical image of a patient ("relate to medical imaging and analysis of such images when such images are acquired in the presence of a tool in the subject's body" Klaiman: Pg. 1, lines 8-10);

a tip of a catheter ("object disposed within the blood vessel may be a guide catheter 22, ... and/or a stent" Klaiman: Pg. 45, lines 19-22);
a marker attached to an angioplasty balloon ("extraluminal image of an angioplasty balloon" Klaiman: Pg. 23, lines 23-24); or
a marker attached to a coronary stent ("object disposed within the blood vessel may be a guide catheter 22, ... and/or a stent" Klaiman: Pg. 45, lines 19-22).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klaiman in view of Zhang, further in view of Xiang et al. (Notice of References Cited Non-Patent Documents Item U, hereinafter "Xiang") and Reiner (US 2017/0068792 A1, hereinafter Reiner).

Regarding claim 4, the combination of Klaiman and Zhang discloses: 
The method according to claim 1, as described above. 
The combination of Klaiman and Zhang remains silent on: 
concatenating the first data and the second data to generate a two-channel image dataset;
inputting the two-channel image dataset to the neural network; and
outputting, from the neural network, a first probability distribution map relating to a position of the feature in the first image frame
and a second probability distribution map relating to a position of the feature in the second image frame.
However, in a similar invention in the same field of endeavor, Xiang teaches: 

inputting the two-channel image dataset to the neural network ("input them to CNN after concatenation" Xiang: Pg. 408). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of object identification disclosed by Klaiman, by including the convolutional neural networks for image estimation as taught by Xiang. One of ordinary skill in the art would have been motivated to make this modification because "multi-modality data has been proven to provide complementary and effective information for increasing the quality of each single modality" (Xiang: Pg. 407). As currently claimed, the claims do not require that the first data and second data are from the same modality; the claims only require that the first data is acquired without contrast medium and the second data is acquired with contrast medium. Furthermore, Xiang even discloses that "similar works can be found for the quality enhancement of CT images" (Xiang: Pg. 407).

	Further, Xiang remains silent on: 
outputting, from the neural network, a first probability distribution map relating to a position of the feature in the first image frame
and a second probability distribution map relating to a position of the feature in the second image frame.
However, in a similar invention in the same field of endeavor, Reiner teaches: 
outputting, from the neural network, a first probability distribution map relating to a position of the feature in the first image frame ("device can in effect create a "3-D sensor distribution map" which is 
and a second probability distribution map relating to a position of the feature in the second image frame ("corresponding 3-D sensor distribution maps generated by the program 110, would show the location of the involved sensors" Reiner: [0172]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of object identification disclosed by Klaiman, by including the distribution maps relating to the specific location of a device as taught by Reiner. One of ordinary skill in the art would have been motivated to make this modification because "one could begin to improve visualization of device malfunction on CT and use the sensor maps to create advance image processing algorithms and software to improve medical device visualization" (Reiner: [0172]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793